DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/13/2020, 4/20/2021, and 8/20/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 currently depends upon itself (claim 6). Examiner assumes claim 6 should depend on claim 1.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-17, and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7, 8, 11, 14, 16, and 20 of U.S. Patent No. 10,775,777. Please see chart below for comparison between the present patent application and U.S. Patent No. 10,775,777.

Present Patent Application
U.S. Patent No. 10,775,777
1. A method for quality assurance of a sample analyzer, comprising:
1. A method for performing quality control on a sample analyzer, comprising:
providing a statistical criterion for quality assurance of sample analyzers,
receiving, by a central server, a quality control measurement value from each of a plurality of sample analyzers;
the criterion being created based on a peer group data including a plurality of quality control (QC) measurements generated by running tests on quality control samples on a plurality of sample analyzers in a peer group, and
receiving, by the central server, a quality control measurement value from a target sample analyzer;
the criterion including a range having an upper limit and a lower limit comparable with a QC measurement generated by a sample analyzer;
comparing, by the central server, the quality control measurement value received from the target sample analyzer with statistical criteria associated with the plurality of quality control measurement values received from the plurality of sample analyzers, wherein the statistical criteria define a range having an upper limit and a lower limit associated with the plurality of quality control measurement values;
comparing, with the range of the statistical criterion, a target QC measurement generated by running a test on a quality control sample on a target sample analyzer; and

displaying, in response to the target QC measurement being outside of the range, on the target sample analyzer or a computer of a laboratory, a screen showing that the target sample analyzer failed to pass the statistical criterion.
communicating, by the central server, a comparison result to the target sample analyzer or a computer connected
to the target sample analyzer; and

communicating, by the central server, a troubleshooting instruction to the target sample analyzer or the computer when the quality control measurement value
received from the target sample analyzer is outside of the range.


Although the claims at issue are not identical, they are not patentably distinct from each other because both the present patent application and U.S. Patent No. 10,775,777 teach communicating troubleshooting instructions to a target sample analyzer when quality measurement information from the target sample analyzer is outside of range. The present patent application is not patentably distinct from the U.S. Patent simply because it displays the result rather than communicates it.

Allowable Subject Matter
Claims 3 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 2, 5-17, and 19-21 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art fails to specifically disclose the method wherein the statistical criteria defines a range having an upper limit and a lower limit associated with the plurality of quality control measurement values and displaying a troubleshooting instruction to the user interface when the quality measurement value received from the target diagnostic analyzer is outside of the range. With resolution to the above Double Patenting rejection the cited claims would be in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115